        Case 2:19-cv-01176-KJN Document 10 Filed 08/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TERRANCE R. HIGBEE,                              No. 2:19-cv-01176-KJN
12                       Plaintiff,                    ORDER DISCHARGING ORDER TO SHOW
                                                       CAUSE
13               v.
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17          On July 29, 2020, this court ordered plaintiff to “[s]ubmit to the court documents

18   reflecting service on the Commissioner” so this action could proceed. (ECF No. 7.) Plaintiff

19   subsequently filed a certificate of service and a consent/decline to magistrate jurisdiction. (ECF

20   Nos. 8, 9.) Accordingly, it is HEREBY ORDERED that the Order to Show Cause (ECF No. 7) is

21   hereby DISCHARGED.

22   Dated: August 20, 2020

23

24

25
     hig.1176.
26
27

28
                                                       1
